Case: 14-10557      Document: 00512995713         Page: 1    Date Filed: 04/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10557
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 7, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HERIBERTO MORALES, also known as Gilberto Moralez, also known as
Gibby,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:02-CR-3-15


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Citing 18 U.S.C. § 3742, Heriberto Morales, federal prisoner # 28118-
180, appeals the 327-month sentence imposed following his 2002 guilty plea
conviction for conspiracy to distribute and possess with intent to distribute
more than 500 grams of methamphetamine. Over ten years ago, this court
dismissed Morales’s original direct appeal as frivolous.               United States v.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10557     Document: 00512995713    Page: 2   Date Filed: 04/07/2015


                                 No. 14-10557

Morales, 64 F. App’x 417 (5th Cir. 2003). Accordingly, we DENY his motion
for leave to proceed in forma pauperis and DISMISS his current appeal as
frivolous. Morales is WARNED that future frivolous or repetitive filings will
subject him to sanctions, including dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court or any court subject
to this court’s jurisdiction.




                                       2